Citation Nr: 9907772	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
head disorder.  

4.  Entitlement to service connection for a right forearm 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1940 to May 
1941, from October 1942 to November 1945 and from November 
1950 to November 1951.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
June 1993 rating decision of the St. Petersburg, Florida 
Regional Office (hereinafter "the RO") which declined to 
reopen the veteran's claims for entitlement to service 
connection for a spine disorder, a right hand disorder and 
for a head disorder.  Service connection was also denied for 
a right forearm disorder.  In June 1996, the Board remanded 
this appeal to the RO to obtain Department of Veterans 
Affairs (hereinafter "VA") treatment records.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In January 1979, the Board denied service connection for 
a spine disorder, a right hand disorder and for a head 
disorder.  The veteran and his accredited representative were 
provided with copies of the Board's decision.  

3.  The additional documentation submitted since the January 
1979 Board decision denying service connection for a spine 
disorder, a right hand disorder and for a head disorder is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  Competent evidence reflecting the current existence of a 
right forearm disorder has not been presented.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the January 
1979 Board decision denying service connection for a spine 
disorder, a right hand disorder and for a head disorder does 
not constitute new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).  

2.  The January 1979 Board decision denying service 
connection for a spine disorder, a right hand disorder and 
for a head disorder is final and may not be reopened.  38 
U.S.C.A. 1110, 1131 5207, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).  

3.  The claim for entitlement to service connection for a 
right forearm disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of
Entitlement to Service Connection for a Spine Disorder, a 
Right Hand Disorder and for a Head Disorder

A.  Prior Board Decision

In January 1979, the Board denied service connection for a 
spine disorder, a right hand disorder and for a head 
disorder.  It was reasoned essentially, that there were no 
available clinical records showing treatment of the claimed 
disorders during service or for many years after service 
separation and that, therefore, service connection for such 
disorders was not warranted.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  The veteran attempted to reopen his claims in June 
1983 and August 1986.  The claims were abandoned.  The 
veteran attempted to reopen his claims again in March 1989.  
The claims were also abandoned.  

The evidence considered by the Board in formulating its June 
1979 decision may be briefly summarized.  The veteran's 
service medical records are essentially unavailable.  The 
service medical records that are available do not refer to 
complaints of or treatment for a spine disorder, a right hand 
disorder or for a head disorder.  A November 1940 entrance 
examination report included a notation that the veteran had 
no musculoskeletal defects.  A May 1941 treatment entry noted 
that the veteran was treated for bilateral pes planus.  A 
July 1947 enlistment record indicated, in reference to the 
veteran's physical condition at discharge, that he had a 10 
percent civilian disability.  

In an October 1977 statement on appeal, the veteran reported 
that he suffered a "neck vertibrae" injury from an "auto 
injury" in the winter of 1943.  The veteran reported that 
the next spring he injured his right hand.  He further stated 
that in winter 1944 he was "run over" by a car and injured 
his right arm and suffered extensive head injuries with a 
crushed jaw.  

The veteran underwent a VA general medical examination in 
November 1977.  He reported that he broke his right hand in 
1943 and that he suffered a broken jaw in 1944.  He reported 
that he was involved in an automobile accident in 1943 and 
was said to have a tissue injury.  The examiner noted that 
the veteran reported a dull pain in the right side of his 
skull and that the veteran indicated that he was unconscious 
for four days following an automobile accident.  The examiner 
also noted that the veteran reported that when his neck hurt, 
the pain would go down his right arm and he would have a loss 
of power.  The diagnoses included old fractured jaw.  A 
November 1977 radiological report, as to the veteran's 
cervical spine, included a notation that there was a history 
of trauma thirty-four to thirty-five years earlier.  It was 
noted that there was no current evidence of a fracture or 
dislocation and that the overall contours were normal.  
Additionally, there was considerable narrowing of the 
interspace at C3-C4 and slight narrowing at C4-C5 and C5-C6.  
It was observed that there was also rather marked spurring 
anteriorly at C4-C5, slight anterior spurring at C3-C4 and 
posterior spurring at all interspaces from C3 to C6 
inclusively.  The other foramina appeared adequately 
maintained and no cervical ribs were present.  

In a March 1978 lay statement, [redacted], the veteran's 
brother, reported that in the latter part of 1944, or early 
1945, he was notified that the veteran had been run over by 
someone and was hospitalized.  It was reported that the 
veteran sustained numerous injuries to his head, face and 
arms and was unconscious for 4 days.  Mr. [redacted] indicated 
that the veteran's jaw had been wired together, that he had a 
head cast and that he suffered loss of hair on his head.  In 
a March 1978 lay statement, [redacted] stated that he 
served with the veteran at Amarillo Army Airbase in Texas.  
Mr. [redacted] reported that the veteran was struck by a 
"P.O.V" and sustained numerous injuries particularly about 
the head, face and arms.  It was noted that after 
hospitalization, the veteran suffered hair loss, some arm 
problems and that his jaw remained wired closed.  



B.  New and Material Evidence

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the January 1979 Board decision 
consists of statements on appeal from the veteran; an April 
1983 VA hospital summary; a March 1978 lay statement  
[redacted] re-dated in July 1985; a March 1978 lay statement 
from [redacted] re-dated in September 1987; a July 1994 
hearing transcript; VA treatment records dated from June 1992 
to June 1996; a November 1996 VA podiatry examination report; 
and VA treatment records dated from December 1996 to 
September 1997.  

The April 1983 VA hospital summary indicated diagnoses 
including hemorrhoids, benign adenomatous polyp of the 
rectum, and status post left inguinal hernia repair.  There 
was no reference to a spine disorder, a right hand disorder 
or to a head disorder.  

At the July 1994 hearing on appeal, the veteran testified 
that he was hit by an automobile during service and was 
unconscious for four days.  He stated that his jaw was broken 
in three places and was "crushed".  He also stated that two 
teeth had to be removed.  The veteran further reported that 
he had a cast on his head at that time.  The veteran noted 
that he probably injured his neck at the same time.  The 
veteran indicated that he fractured his little finger playing 
softball and hurt his right hand playing football.  He stated 
that his right hand was "broken all to pieces".  

VA treatment records dated from June 1992 to June 1996 
indicated that the veteran was treated for several disorders.  
A July 1995 radiological report, as to the veteran's cervical 
spine, indicated an impression of moderately advanced 
degenerative changes in the mid-cervical spine.  The November 
1996 VA podiatry examination did not refer to spine, right 
hand or head disorders.  

VA treatment records dated from December 1996 to September 
1997 indicated that the veteran continued to receive 
treatment for multiple disorders.  An August 1996 entry noted 
that the veteran complained of neck and shoulder pain.  A May 
1997 entry indicated that the veteran was seen for chronic 
dizziness.  He was to undergo a computerized tomography scan 
of the brain.  An August 1997 entry included a notation that 
the computerized tomography scan was normal.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the additional documentation 
received following the January 1979 Board decision denying 
service connection for a spine disorder, a right hand 
disorder and for a head disorder is essentially cumulative of 
evidence previously of record.  The Board notes that the 
veteran's service medical records are essentially 
unavailable.  The service medical records that are available 
make no reference to spine, right hand or head disorders.  A 
May 1941 treatment entry noted that the veteran was treated 
for bilateral pes planus and a July 1947 enlistment record, 
in reference to the veteran's physical condition at 
discharge, noted that he had a 10 percent civilian 
disability.  The Board observes that in a case such as this, 
the United States Court of Veterans Claims (hereinafter "the 
Court") has held that the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The Board notes that the first clinical 
indication of a spine disorder was pursuant to a November 
1977 VA general medical examination report, approximately 
twenty-six years after the veteran's separation from service, 
which noted that the veteran complained that when his neck 
hurt, the pain would go down his right arm and he would have 
a loss of power.  A November 1977 radiological report, as to 
the veteran's cervical spine, did include a notation that 
there was a history of trauma thirty-four to thirty-five 
years earlier.  The radiological report indicated that there 
was no current evidence of a fracture or dislocation and that 
the overall contours were normal.  It was noted that there 
was considerable narrowing of the interspace at C3-C4 and 
slight narrowing at C4-C5 and C5-C6.  There was also rather 
marked spurring anteriorly at C4-C5, slight anterior spurring 
at C3-C4 and posterior spurring at all interspaces from C3 to 
C6 inclusively.  The Board observes that the reference to 
trauma thirty-four or thirty-five years earlier was 
apparently based solely on a history provided by the veteran 
at that time.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  Additionally, as to a determination of whether 
evidence is new and material, a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet.App. 406 
(1995).  The Board also observes that although an examiner 
can render a current diagnosis based on his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann v. Brown, 5 Vet.App. 229, 
233 (1993).  There is no indication that the reference to the 
previous trauma was based on any information other than that 
provided by the veteran.  

Additionally, the Board observes that the first clinical 
indication of any head disorder was also pursuant to the 
November 1977 VA general medical examination report which 
noted that the veteran reported that he broke his jaw in 
1944.  At that time, he complained of pain in the right side 
of his skull.  The diagnoses included old fractured jaw.  As 
to the veteran's claimed right hand disorder, the November 
1977 VA general medical examination report noted that the 
veteran reported that he broke his right hand in 1943.  
However, no right hand disorder was diagnosed.  March 1978 
lay statements from the veteran's brother, [redacted], 
and [redacted], did indicate that they remembered the 
veteran suffering spine, jaw, face and right hand injuries 
during service.  

The Board notes that the additional evidence submitted since 
the January 1979 Board decision includes a July 1995 
radiological report, as to the veteran's cervical spine, 
which indicated an impression of moderately advanced 
degenerative changes in the mid cervical spine.  An August 
1996 VA treatment entry noted that the veteran complained of 
neck pain and a May 1997 entry indicated that the veteran was 
seen for chronic dizziness and was to undergo a computerized 
tomography scan of the brain.  An August 1998 entry reported 
that the computerized tomography scan was normal.  The 
additional medical evidence submitted does not refer to any 
right hand disorders.  

The Board notes that the medical evidence submitted 
subsequent to the January 1979 Board decision fails to 
indicate any relationship or nexus between any present spine, 
right hand or head disorders and the veteran's period of 
service.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  There 
is simply no medical evidence relative to the etiology of the 
veteran's claimed disorders or indicating that any spine, 
right hand or head disorders had their onset during his 
period of service.  The Board observes that the veteran has 
alleged in statements and testimony on appeal, that a spine 
disorder, a right hand disorder and a head disorder, to 
include a broken jaw, originated during his period of 
service.  However, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Further, 
the Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As noted 
above, there is no present medical evidence indicative of a 
right hand disorder.  Additionally, there is no indication of 
an actual presently diagnosed head disorder.  Therefore, the 
Board concludes that the additional evidence submitted is not 
new and material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board's January 1979 decision denying 
service connection for a spine disorder, a right hand 
disorder and for a head disorder is final and may not be 
reopened.  

II.  Service Connection for a Right Forearm Disorder

It is necessary to determine if the veteran has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995), and if so, whether the VA 
has properly assisted him in the development of his claim.  
The Court has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for a right forearm disorder.  As discussed below, 
the Board finds that the veteran's claim is not well-grounded 
and that, therefore, there is no further duty to assist the 
veteran with development of such claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records are essentially 
unavailable.  The available service medical records were 
discussed above and do not refer to complaints of or 
treatment for a right forearm disorder.  

The veteran underwent a VA general medical examination in 
November 1977.  He reported that he broke his right hand in 
1943 and was involved in an automobile accident in 1943 and 
was said to have a tissue injury.  It was noted that the 
veteran reported when his neck hurt, it would go down his 
right arm and cause him to have a loss of power.  The 
diagnoses did not refer to a right forearm disorder.  

In a March 1978 lay statement, [redacted], the veteran's 
brother reported that in the latter part of 1944, or early 
1945, he was notified that the veteran had been run over by 
someone and was hospitalized.  It was reported that the 
veteran sustained numerous injuries to his head, face and 
arms.  In a March 1978 lay statement, [redacted] reported 
that he served with the veteran and that the veteran was 
struck by a "P.O.V." during service and sustained numerous 
injuries about the head, face and arms.  

An April 1983 VA hospital summary did not refer to a right 
forearm disorder.  At the July 1994 hearing on appeal, the 
veteran testified that he was hit by a automobile during 
service and was unconscious for four days.  He stated that 
there was a "notch" in his forearm apparently where he was 
hit.  The veteran indicated that the forearm hit the center 
of the grill of the automobile.  He also testified that the 
forearm "jammed" into his shoulder.  

VA treatment records dated from June 1992 to June 1996 
indicated that the veteran was treated for several disorders.  
A November 1994 VA podiatry examination report did not refer 
to a right forearm disorder.  VA treatment records dated from 
December 1996 to September 1997 indicated that the veteran 
was treated for disorders other than a right forearm 
disorder.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records are essentially 
unavailable.  The service medical records that are available 
make no reference to a right forearm disorder.  The Board 
observes that in a case such as this, the Court has held that 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare.  A November 1977 VA general medical examination 
report noted that the veteran reported that when his neck 
hurt, it would go down his right arm and cause him to have a 
loss of power.  The diagnoses did not refer to a right 
forearm disorder.  The Board observes that subsequent VA 
treatment records dated from April 1983 to September 1997 
also did not refer to any right forearm disorders.  The Board 
observes that a service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent "proof of a present 
disability there can be no valid claim").  The clinical and 
probative evidence of record simply fails to indicate that 
the veteran presently suffers from the claimed disorder.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that he presently suffers a right 
forearm disorder which originated during his period of 
service.  However, the veteran is not competent, as a layman, 
to establish that he presently suffers from such disorder, in 
terms of offering a substantiating medical diagnosis, or to 
assert medical causation.  See Grotveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  The Board observes that it is certainly within the 
province of the veteran to report that he injured his right 
forearm during service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
of a right forearm disorder during service or otherwise  
relate the existence of such claimed disability to the 
veteran's period of service.  Gregory v. Brown, 8 Vet.App. 
563 (1996).  The evidence of record simply fails to indicate 
that the veteran has a present right forearm disorder.  
Accordingly, in the absence of competent evidence 
establishing that the veteran suffers from the claimed 
disorder, the Board concludes that the veteran's claim for 
service connection for a right forearm disorder is not well-
grounded.  Further, the Board finds the information provided 
in the statement of the case and other correspondence from 
the RO sufficient to inform the veteran of the elements 
necessary to complete his application for service connection.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claim well-grounded.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  






ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen his claims for service connection for a 
spine disorder, a right hand disorder and for a head 
disorder.  Service connection for a right forearm disorder is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 14 -


- 14 -


